Citation Nr: 0524679	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  99-11 060	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disease to include hypertension. 

2. Entitlement to service connection for stroke.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from July 1951 to July 1953, 
and from December 1957 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination that 
determined that service connection for hypertension, stroke 
and a heart condition was denied. The Board remanded the case 
in October 2000 and again in November 2003 for further 
development.  It is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  Cardiovascular disease, including hypertension, was not 
manifested during service or for many years thereafter.  

2.  The veteran's cardiovascular disease, including 
hypertension, is unrelated to a disease or injury in service 
or to any service connected disability.  

3.  The veteran's cerebrovascular disease resulting in a 
stroke was not manifested during service or for many years 
thereafter.  

4.  The veteran's cerebrovascular disease resulting in a 
stroke is unrelated to a disease or injury in service or to 
any service connected disability


CONCLUSIONS OF LAW

1.  Cardiovascular disease, including hypertension, was not 
incurred in or aggravated during service, nor may it 
incurrence be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

2.  Cardiovascular disease, including hypertension, is not 
proximately due to or the result of service connected 
disability.  38 C.F.R.§ 3.310(a) (2004).  

3.  Cerebrovascular disease resulting in a stroke was not 
incurred in or aggravated during service, nor may it 
incurrence be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

4.  Cerebrovascular disease resulting in a stroke is not 
proximately due to or the result of service connected 
disability.  38 C.F.R.§ 3.310(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in July 2001 and August 2004, VA informed 
the veteran of the evidence needed to substantiate his 
claims.  This letter as well as the statement of the case and 
subsequent statements of the case informed him of who was 
responsible for obtaining what evidence.  The August 2004 
letter told him that if he had any evidence that pertained to 
his claims, he should send it to the RO.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed, which was promulgated prior to the enactment of the 
VCAA.  However, the appellant had the opportunity to submit 
additional argument and evidence after the VCAA notice was 
provided.  The delayed notice did not, therefore, prejudice 
him.  See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(per curium) (en banc) (holding that delayed notice is 
generally no prejudicial to a claimant).

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  In this regard that repeated efforts were made to 
obtain clinical records documenting reported treatment 
records from the clinic at the U.S. Naval Base in Long Beach, 
California during the period from 1977 to 1990.  Attempts to 
obtain these records were not were not successful due to the 
closure of the base.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).
Pursuant to Board remands, the appellant has been afforded VA 
examinations in 2003 and 2004 that provided evidence relevant 
to the evaluation of the veteran's current claims.  

I.	Factual Basis.  

Service connection is currently in effect for post operative 
arthritis of the left knee, evaluated as 10 percent disabling 
from August 1, 1987; arthritis of the lumbosacral spine, 
evaluated as 20 percent disabling from October 30, 1987; and 
hearing loss in the left ear, evaluated as noncompensable 
since August 1, 1977. 

The veteran's service medical records contain no findings, 
complaints, or diagnoses indicative of any cerebrovascular 
disease or cardiovascular disease including hypertension or a 
cerebrovascular accident (stroke).  The blood pressure 
readings recorded during service all showed diastolic 
pressure to be 140 or less and systolic pressure to be 90 or 
less, except for a reading of 92 recorded in November 1973.   
On a dental evaluation in September 1972 the veteran 
indicated that he had never been treated for high blood 
pressure.  During an ophthalmology consultation in May 1976 
it was noted that the veteran's history was negative for high 
blood pressure.  On the veteran's July 1977 examination prior 
to service retirement no pertinent abnormalities were noted 
on clinical evaluation.  The veteran's blood pressure was 
recorded as 140/90.  

On VA medical examination in October 1977 it was noted that 
the veteran had no history of hypertension.  The veteran's 
heart had regular sinus rhythm and no murmurs.  His blood 
pressure was 108/62.  No symptoms were reported on 
neurological evaluation.  

VA clinical records reflect outpatient treatment in November 
1979 during which the veteran's blood pressure was recorded 
as 124/80.  While being treated in January 1980 the veteran's 
blood pressure was recorded as 134/102 and 134/86.  During a 
VA examination in October 1988 the veteran's blood pressure 
was recorded as 130/90.  No pertinent neurological findings 
were reported.  

The veteran was hospitalized at a VA Medical facility in 
September and October 1997 after suffering a left anterior 
and posterior internal capsule stroke.  The veteran said that 
he had a similar brief episode in 1985. It was noted that he 
had a history of hypertension for 10 years, as well as 
hypercholesterolemia.  The veteran said that he had a similar 
brief episode in 1985.  It was noted that the veteran's 
medications were Naprosyn, Tagamet, Ecotrin, Aspirin, and 
Lovastatin.  At the time of discharge from the hospital the 
diagnoses included acute care-requiring rehabilitation for 
left internal capsule stroke, history of hypertension, 
history of hypercholesterolemia, and history of arthritis.  
Subsequent VA outpatient treatment for hypertension, 
hyperlipidemia and residuals of the veteran's stroke is 
indicated.  

In an October 1998 statement a private physician noted that 
the veteran underwent surgery for a kidney stone in November 
1988 and that blood tests performed in March 1989 showed high 
uric acid and elevated cholesterol.  The doctor noted that 
the veteran had service connected back pain and left knee 
problems for which he reported taking analgesics and vitamins 
with calcium that when associated with high uric acid could 
contribute to kidney stones w, which in turn could lead to 
renal hypertension and the veteran's subsequent stroke.  The 
doctor also stated that the veteran's knee and back 
disabilities would cause anxiety and hypertension.  In a 
subsequent statement this doctor said that he did not have 
the veteran's records and saw him only once or twice a year.  
The doctor said that he could not provide information to 
substantiate the veteran's hypertension and stroke were 
stress related

During an April 2000 VA examination the veteran said that he 
was diagnosed as having hypertension in 1969 while being 
treated for injuries sustained in an in-service automobile 
accident.  He said that he took antihypertensive medication 
for about a month at that time.  After examination the 
diagnoses were hypertension, hypertensive cardiovascular 
disease and status post cerebrovascular accident with 
residual right-sided weakness, right facial droop, 
paresthesia, and dysmetria.  The doctor also rendered an 
opinion regarding the relationship between hypertension, 
stroke and heart disease and the medications the veteran was 
taking for his service connected back and knee disabilities.  
He noted that medical studies had shown that calcium actually 
lowered blood pressure.  The doctor also said that non-
steroidal anti-inflammatory drugs if taken in large doses 
over extended periods of time could cause renal damage that 
could result in hypertension.  However, neither the veteran 
nor his records indicated what analgesics the veteran was 
taking, nor the dosage and duration of use.  The doctor could 
therefore not establish any relationship between the 
veteran's medication and his cardiovascular disabilities.  

During VA treatment in January 2002 an echogram showed 
concentric hypertrophy of the left ventricle with normal 
systolic function.  Moderate aortic stenosis was also noted.  

On a March 2003 VA examination the diagnoses included 
hypertension and cardiovascular disease with hypertension and 
stroke.  It was noted that the veteran gave a history of 
hypertension since prior to 1969, but a review of his service 
medical records showed normal blood pressure except on two 
occasions when the veteran had a diastolic pressure of 90 and 
a systolic pressure of 140.  There was no indication that the 
veteran was on an antihypertensive at that time, but the 
veteran was positive that he was on an antihypertensive 
before 1969. The doctor also opined that the veteran's 
cardiovascular diseases, including stroke and hypertension 
were unrelated to his service connected left knee and low 
back arthritis.  It was also noted that the veteran reported 
taking non-steroidal and anti-inflammatory agents very 
infrequently, very sparingly, and for short duration.  .  

During a further VA examination in January 2005 the examiner 
noted that the veteran did not recall precisely when he was 
first treated for high blood pressure, but believed that it 
was during military service.  He said that he received 
medical treatment during service only when something was 
wrong and he would then take whatever medication was 
prescribed.  The veteran was said to believe that on some in-
service treatment his blood pressure was high and he would 
then transiently treated for it.  The doctor reviewed the 
service medical records and found no evidence of 
hypertension, although an elevated reading of 136/92 was 
noted during treatment for a throat infection during service.  
The doctor said that this isolated elevated reading in a 
setting of an acute illness would not constitute evidence of 
hypertension.  It was said that the veteran's recollections 
of an in-service treatment for hypertension was actually a 
memory of treatment for an unrelated disorder.  It was noted 
that there was a question of treatment for hypertension at a 
naval facility shortly after discharger, but no records of 
such treatment were available and other records did not 
provide meaningful evidence of treatment for hypertension 
during this period.  

II.	Legal Analysis.  

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  

Service connection is presumed for chronic diseases, 
including hypertension and cerebrovascular disease if 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 1137; 38 
C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service, the same 
disease shown at any time after service will be service 
connected.  There must, however, be sufficient evidence 
during service to identify the disease entity.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be granted for disability diagnosed 
after service when all the evidence, including that pertinent 
to service, indicates that it had its onset during service. 
38 C.F.R. § 3.303(d) (2004). 

Secondary service connection will be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R.§ 3.310(a).  
Secondary service connection is permitted on the basis of 
aggravation under 38 C.F.R.§ 3.310, that is, compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

In order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the rating schedule hypertension is 
compensable where the disability is manifested by diastolic 
readings predominantly 100 or more, or systolic readings 
predominantly 160 or more, or there is a history of diastolic 
readings of 100 or more and continuous medication is 
necessary for control of the hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).

Hypertension exists where diastolic readings are 
predominantly 90 or more, or systolic readings are 
predominantly 160 or more.  Note (1) following Diagnostic 
Code 7101.

The veteran's service medical records contain isolated, 
mildly elevated diastolic readings.  Because blood pressure 
readings were not predominantly elevated, and the only 
competent opinion, that of the VA examiner is that the 
readings in service did not show hypertension; the Board must 
conclude that there were not sufficient observations in 
service to show hypertension or other cardiovascular 
condition as a chronic disease.

The veteran did not have elevated blood pressure readings for 
several years after service.  It is, thus, not possible to 
find that hypertension was present to a compensable degree 
within one year after service, and presumptive service 
connection is precluded.

Because a stroke was not shown until many years after 
service, service connection is also precluded for such 
disease on a presumptive basis.

Since hypertension, other cardiovascular disease, or stroke 
was diagnosed years after service, and there is no competent 
opinion linking hypertension or other cardiovascular disease 
to such service, the evidence is against the grant of direct 
service connection.

The record contains a statement from a private physician who 
opined that medication taken for the veteran's service 
connected knee and back problems could contribute to kidney 
stones, which in turn could lead to renal hypertension and 
the veteran's subsequent stroke.  The doctor also stated that 
the veteran's knee and back disabilities would cause anxiety 
and hypertension.  However, in a subsequent statement this 
physician noted that he did not have the veteran's medical 
records and saw him very infrequently.  The doctor also said 
that he could not provide information to substantiate the 
veteran's hypertension and stroke were stress related.

The VA examiner had access to the veteran's clinical records, 
opined that the veteran's cardiovascular diseases, including 
stroke and hypertension were unrelated to his service 
connected left knee and low back arthritis, and he also noted 
that the veteran reported taking non-steroidal and anti-
inflammatory agents very infrequently, very sparingly, and 
for short duration; and thus did not cause the hypertension 
or stroke.  

The VA examiner's opinion is unequivocal, and the product of 
a review of the relevant records.  It is thus more probative 
than that of the private physician.

Given that the claimed diseases were not demonstrated until 
years after service, and that the most probative opinions are 
against the claims, the Board concludes that the 
preponderance of the evidence is against service connection 
for hypertension, other cardiovascular disease, or 
cerebrovascular disease.  The doctrine of reasonable doubt is 
therefore not for application.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for cardiovascular disease 
to include hypertension is denied. 

Entitlement to service connection for stroke is denied.







	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


